      Case 4:21-cv-02024-YGR Document 15 Filed 06/14/21 Page 1 of 1


                                                                                             S DISTRICT
                                                                                          ATE           C
1    CENTER FOR DISABILITY ACCESS                                                        T




                                                                                                                        O
                                                                                    S
     Amanda Seabock, Esq., SBN 289900




                                                                                                                         U
                                                                                   ED




                                                                                                                          RT
2    Prathima Price, Esq., SBN 321378                                                                        ERED




                                                                               UNIT
                                                                                                   O ORD
                                                                                         IT IS S
     Dennis Price, Esq., SBN 279082




                                                                                                                                  R NIA
3
     Mail: 8033 Linda Vista Road, Suite 200                                                                                   s
                                                                                                                  lez Roger
     San Diego, CA 92111                                                                               ne Gonza




                                                                               NO
4                                                                                        Judge Yvo
                                                                                                   n




                                                                                                                                  FO
     (858) 375-7385; (888) 422-5191 fax




                                                                                 RT
     amandas@potterhandy.com                                                                      6/14/2021




                                                                                                                              LI
5                                                                                       ER




                                                                                   H




                                                                                                                         A
                                                                                             N                            C
                                                                                                               F
6    Attorneys for Plaintiff                                                                     D IS T IC T O
                                                                                                       R

7                        UNITED STATES DISTRICT COURT
8                       NORTHERN DISTRICT OF CALIFORNIA
9    SCOTT JOHNSON                                     Case: 4:21-cv-02024-YGR
10            Plaintiff,                               Plaintiff’s Notice of Voluntary
11     v.                                              Dismissal With Prejudice
12   PALACE DIAMOND STAR                               Fed. R. Civ. P. 41(a)(1)(A)(i)
     GROUP LLC, a California Limited
13   Liability Company
14            Defendants.
15
16         PLEASE TAKE NOTICE that Plaintiff Scott Johnson, hereby
17   voluntarily dismisses the above captioned action with prejudice pursuant to
18   Federal Rule of Civil Procedure 41(a)(1)(A)(i).
19         Defendants Palace Diamond Star Group LLC, a California Limited
20   Liability Company has neither answered Plaintiff’s Complaint, nor filed a
21   motion for summary judgment. Accordingly, this matter may be dismissed
22   without an Order of the Court.
23   Dated: May 31, 2021                   CENTER FOR DISABILITY ACCESS
24                                         By: /s/ Amanda Seabock
25                                               Amanda Seabock
26                                               Attorneys for Plaintiff

27
28


                                                   1

                  Plaintiff’s Notice of Voluntary Dismissal With Prejudice Pursuant to
                               Federal Rule of Civil Procedure 41(a)(1)(A)(i)
